DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claims 16-18 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on January 22, 2021.

Applicant's election with traverse of claims 1-15 in the reply filed on January 22, 2021 is acknowledged.  The traversal is on the ground(s) that there is not a serious burden.  This is not found persuasive because the inventions are drawn to separate inventive concepts and belong in different statutory categories of invention.  Further, applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
The requirement is still deemed proper and is therefore made FINAL.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) has been considered by the examiner.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-15 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by P. S. SALTER ET AL: "Focusing over the edge: adaptive subsurface laser fabrication up to the sample face", OPTICS EXPRESS, vol. 20, no. 18, 27 August 2012, pages 19978-19989.
The prior art document discloses a method for lithographically producing a target structure on a non-planar initial structure by exposing a photoresist by means of a lithography beam (page 19980, line 13 - page 19987, line 26; figures 2-7), comprising the following steps: detecting a topography of a surface of a non-planar initial structure (page 19984, lines 20-22; figure 4a); using at least one test parameter for the lithography beam and ascertaining an interaction of the lithography beam with the initial structure and also the resultant change in the lithography beam and/ or the target structure to be produced (page 19980, line 13 - page 19981, line 13; page 19984, lines 1-12; figures 2 and 5b); determining at least one correction parameter for the lithography beam in such a way that the change in the lithography beam and/or the target structure to be produced that was caused as a result of the interaction of the lithography beam with the initial structure is reduced (page 19984, lines 13-17); and producing the desired target structure on the initial structure by exposing the photoresist by means of the lithography beam using the correction parameter for the lithography beam (page 19987, lines 5-26; figure 7).
The additional features are disclosed in the prior art since it discloses a method and an apparatus having an iterative sequence of steps (page 19988, lines 18-25); and the steps for detecting the topography by means of a camera (page 19984, lines 20-22; figure 4a); detecting a luminescence signal (page 19984, lines 1-12; figure 5b) in two partial regions (page 19980, line 13 - page 19981, line 13; figure 2); adapting the phase profile in a beam shaping unit (page 19984, lines 13-17; figure 4a); while a second correction parameter (energy) is kept constant but is varied for partial compensation at an edge (page 19988, lines 8-25; figure 7b); and the target structure comprises a waveguide having a light-guiding core (page 19979, lines 14-22).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER G YOUNG whose telephone number is (571)272-1394.  The examiner can normally be reached on M-F: 7:30 AM - 4:00 PM.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DUANE SMITH can be reached on 571-272-1166.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CHRISTOPHER G YOUNG/Primary Examiner, Art Unit 1737